Order entered March 12, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01321-CV

                                    MARK RINES, Appellant

                                                    V.

                              CITY OF CARROLLTON, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-07615

                                             ORDER
       Before the Court is appellant Mark Rines’s February 28, 2018 motion requesting “a copy

of the reporter’s electronic recordings.” Specifically, appellant states (1) the trial court ordered

the court reporter to “forward the tapes” to this Court and (2) he “requests the recordings be

made available on CD or DVD media, or preferably, to be made accessible by download from

the ‘attorney portal’ or similar on-line access.”

       Appellant’s request for a copy of the court reporter’s electronic recordings is DENIED.

                                                         /s/   DOUGLAS S. LANG
                                                               JUSTICE